UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BONNIE GILFILLAN; NORMA MATHIS;         
DORIS COMER; EDNA MANNING,
               Plaintiffs-Appellants,
                 v.
CELANESE AG; UNION OF                             No. 01-1472
NEEDLETRADES, INDUSTRIAL AND
TEXTILE EMPLOYEES, Local 1093-T
and International,
               Defendants-Appellees.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  Dennis W. Shedd, District Judge.
                         (CA-00-3650-0-19)

                  Submitted: November 21, 2001

                      Decided: December 19, 2001

     Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Laura P. Valtorta, Columbia, South Carolina, for Appellants. Herbert
E. Buhl, III, Columbia, South Carolina; M. Baker Wyche, III, Glenn
R. Goodwin, OGLETREE, DEAKINS, NASH, SMOAK & STEW-
ART, P.C., Greenville, South Carolina, for Appellees.
2                     GILFILLAN v. CELANESE AG
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Appellants appeal the district court’s orders granting summary
judgment in favor of the appellees and dismissing their suit as barred
by the statute of limitations. Appellants were formerly employed by
Celanese at the Celriver Plant in Rock Hill, South Carolina, working
in the textile industry as jet wipers and machine cleaners for over
forty years. Appellants claim that through a new collective bargaining
agreement between Celanese and UNITE, UNITE withdrew the
Appellants’ pending arbitrations without their knowledge.

   On November 20, 2000, Appellants filed suit in district court
against both their union and their employer alleging breach of con-
tract under the Fair Labor Standards Act and failure of the duty to
represent against their union. On December 21, 2000, defendant
UNITE filed a motion to dismiss, or in the alternative, for summary
judgment alleging that the Appellants were barred by a six-month
statute of limitations. In response, Appellants argued they received no
formal notice that their arbitration actions were dropped before
December 2000, making their action filed in November 2000, timely.

   By order dated February 8, 2001, the district court granted the
union defendants’ motion for summary judgment, finding the Appel-
lants’ claims were time barred. Defendant Celanese thereafter moved
for summary judgment on the same grounds on February 16, 2001,
which the district court granted. We affirm.

   This court reviews a grant of summary judgment de novo. Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no material
facts in dispute and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986). In determining whether the moving party has shown
                      GILFILLAN v. CELANESE AG                         3
no genuine issue of material fact, this Court must view the factual evi-
dence, and all inferences drawn therefrom, in the light most favorable
to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 255 (1986); Smith v. Virginia Commonwealth Univ., 84 F.3d
672, 675 (4th Cir. 1996).

   In DelCostello v. International Bhd. of Teamsters, 462 U.S. 151,
172 (1983), the Supreme Court held that hybrid suits brought against
employers pursuant to Section 301 of the Labor Management Rela-
tions Act and against unions for breach of duty of fair representation
are governed by the six-month statute of limitations set forth in Sec-
tion 10(b) of the National Labor Relations Act. See 29 U.S.C.
§ 160(b)(1994). The parties agree that this six-month limitation period
applies to this case. However, the parties dispute when the cause of
action accrued.

   The general rule is that a cause of action accrues when the plaintiff
knows or should have known that a violation of his rights has
occurred. See Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975). In
hybrid § 301/fair representation suits, courts have stated that the claim
arises when the plaintiff could first successfully maintain a suit based
on that cause of action, see Santos v. District Council of New York
City & Vicinity of United Bhd. of Carpenters & Joiners of Am., AFL-
CIO , 619 F.2d 963, 968-69 (2d Cir. 1980), or when the claimant dis-
covers, or in the exercise of reasonable diligence should have discov-
ered, the acts constituting the alleged violation. See Metz v. Tootsie
Roll Indus., Inc., 715 F.2d 299, 304 (7th Cir. 1983).

   We conclude the district court properly held Appellants’ action was
untimely filed. It is clear Appellants knew or should have known by
the end of March 2000 that their arbitrations would be dropped as part
of the provisions of the newly ratified collective bargaining agree-
ment.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented and argument
would not aid the decisional process.

                                                            AFFIRMED